Citation Nr: 0023936
Decision Date: 09/08/00	Archive Date: 11/03/00

DOCKET NO. 96-37 606             DATE SEP 08 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York

THE ISSUES

1. Entitlement to an increased rating for headaches with post
trauma head syndrome, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of a nose
fracture, with deviated left nasal septum, currently evaluated as
10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1978 to August 1979.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from a January 1995 rating action in which the RO
denied ratings in excess of 10 percent each for headaches with post
trauma head syndrome and for residuals of a nose fracture with
deviated left nasal septum. The veteran timely perfected an appeal
of each issue to the Board of Veterans' Appeals (Board).

Following initial appellate review, in December 1999, the Board
remanded these matters to the RO for additional development of the
record. In February 2000, the RO continued the denial of increased
ratings for both claims. The claims have been returned to the Board
for further appellate adjudication.

FINDINGS OF FACT

1. While the veteran has sought medical treatment for chronic
headaches, there is no medical indication that he has multi-infarct
dementia associated with the head trauma resulting in the
headaches, or that he has experienced characteristic prostrating
attacks averaging at least once a month over the last several
months.

2. The veteran's deviated left nasal septum, reported to result in
trouble breathing, is the only medically identifiable residual of
his fractured nose.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
headaches with post trauma head syndrome, have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321, 4.1-4.7, 124(a),
Diagnostic Codes 8045 and 8100 (1999).

- 2 -

2. The criteria for an evaluation in excess of 10 percent for
residuals of a fractured nose with a deviated left nasal septum is
not warranted. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.97,
Diagnostic Code 6502 (1995); 38 C.F.R. 3.321, 4.1-4.7, 4.97,
Diagnostic Code 6502 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran contends that both of his service-connected conditions
have increased in severity and should receive a higher evaluation.

VA outpatient treatment records, dated from September 1994 to
August 1995, indicate that the veteran complained of headaches. In
particular, a VA outpatient treatment record dated in August 1995,
the veteran complained of suffering from chronic headaches. The
diagnoses included post traumatic headaches, chronic.

Following initial appellate review in December 1999, the Board
remanded the case to the RO for further development of the
evidence. It was noted that the veteran was scheduled to undergo VA
examinations in July 1998 to determine the extent and nature of the
disabilities at issue. The veteran, however, failed to report for
the examinations. The Board determined that the veteran was not
properly notified of the consequences of his failure to report for
the examination under 38 C.F.R. 3.655. The RO was requested to re-
schedule the examinations and to inform the veteran of the possible
consequences under 38 C.F.R. 3.655 if he failed to report for the
examinations.

Pursuant to the remand directives, the RO re-scheduled the veteran
for a VA examination of the residuals of his head injury with
headaches, and nose fracture in February 2000. The veteran arrived
for the scheduled combination brain, nose, sinus, larynx, and
pharynx examination but the examiner was unable to conduct an

- 3 -

examination. The veteran provided a history of injury to nose and
forehead during service. He stated that he has had problems
breathing through his nose. In particular, he has a clear, watery
discharge that interferes with his breathing. He stated that he has
had two surgical procedures on his nose and that he is not
currently on any medication for his nose. There was no speech
impairment. He has never been diagnosed with an allergic problem.
Prior to an examination of the veteran's nose condition, the
examiner began questioning the veteran about the history of his
headaches, but the veteran became very angry and upset. He stated
that he was trying to get over 21 years of pain and suffering and
that he did not want to discuss this. The physicians who had
treated him over the years have not done any good and have
increased the pain. The examiner stated that it got to the point
that no matter what he said in an attempt to calm the veteran, he
became more upset and there was more wandering of thought patterns
during the examination. Therefore, the examiner did not feel that
he could continue without further aggravating the veteran. A
physical examination was not attempted. The examiner was not
willing to make a diagnosis with regard to either of the headaches
or residuals of a fractured nose.

In a February 2000 supplemental statement of the case, the RO
continued to deny increased evaluations for the veteran's service
connected headaches with post trauma head syndrome and residuals of
a nose fracture, with deviated left nasal septum.

II. Analysis

Initially, the Board finds that the veteran's claims for increased
ratings for headaches with post trauma head syndrome and residuals
of a nose fracture with deviated left nasal septum are well
grounded within the meaning of 38 U.S.C.A. 5107(a). The Court has
held that, when a veteran claims that a service connected
disability has increased in severity, the claim is well-grounded.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The Board is also
satisfied that record has been developed to the extent possible,
and that the duty to assist the veteran in developing the facts
pertinent to each of his well-grounded claims is met. While the

- 4 -

evidence upon which to evaluate each of the claims is scant, VA
outpatient treatment records are of record, and the veteran did
report to the VA examination scheduled pursuant to the Board's
prior remand. Hence, denial of the claims pursuant to 38 C.F.R.
3.655 is not appropriate, and the Board has no choice but to
consider each of claims on the basis of the current record.

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4.
When a question arises as to which of two ratings apply under a
particular diagnostic code, the higher evaluation is assigned if
the disability more closely approximates the criteria for the
higher rating. 38 C.F.R. 4.7. After careful consideration of the
evidence, any reasonable doubt remaining is resolved in favor of
the veteran. 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability evaluations. See generally 38
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
However, the current level of disability is of primary concern. See
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Headaches with Post Trauma Head Syndrome

The condition characterized as headaches with post trauma head
syndrome (an inservice head injury manifested primarily by
subjective complaints of headaches without clinical findings of
organic brain syndrome), is evaluated, by analogy, under Diagnostic
Code 8045, for brain disease due to trauma. See 38 C.F.R. 4.20.
That diagnostic code provides that purely subjective complaints
such as headache, dizziness, insomnia, etc., recognized as
symptomatic of brain trauma, will be rated 10 percent and no more
under Diagnostic Code 9304. This 10 percent rating will not be
combined with any other rating for a disability due to brain
trauma. Ratings in excess of 10 percent for brain disease due to
trauma under Diagnostic Code 9304 are not assignable in the absence
of a diagnosis of multi-infarct dementia associated with brain
trauma.

- 5 -

In this case, the veteran is receiving the highest assignable
evaluation under Diagnostic Code 9304 for headaches, and there is
no indication in the record of multi-infarct dementia. Thus, the
record presents no basis for a higher evaluation under Diagnostic
Code 9304.

Alternatively, the Board has considered evaluating the disability
as analogous to migraine headaches, pursuant to Diagnostic Code
8100. Under that diagnostic code, a 10 percent evaluation is
assigned where the evidence shows migraine headaches with
characteristic prostrating attacks averaging one in two months over
the last several months. A 30 percent evaluation may be assigned
for migraine headaches with characteristic prostrating attacks
occurring on average once a month over the last several months. A
50 percent evaluation may be assigned for migraine headaches with
very frequent completely prostrating and prolonged attacks
productive of severe economic inadaptability.

In this case, however, there is no evidence that the veteran's
headaches meet the criteria for the next higher 30 percent rating
under Diagnostic Code 8100. The only evidence of record consists of
VA outpatient treatment records that reflect the veteran's
complaints of chronic headaches. This indicates that the veteran
has sought medical treatment for chronic headaches. However, there
is no medical indication he has experienced characteristic
prostrating attacks averaging at least once a month over the last
several months. The Board emphasizes that other than the VA
outpatient treatment records, there is no current physical
examination of the veteran's condition, and that, as noted above,
an attempt to provide the veteran with a current VA examination was
not successful due to the veteran's outburst at the examination.
Since the veteran does not meet the criteria for the 30 percent
evaluation, it logically follows that the criteria for the maximum
50 percent evaluation under Diagnostic Code 8100 likewise are not
met. Furthermore, on these facts, there is no other diagnostic code
that would provide the veteran with a high or evaluation for the
disability under consideration.

- 6 -

B. Residuals of a Nose Fracture with Deviated Left Nasal Septum

Before specifically addressing the question of an increased rating
for residuals of a fractured nose with a deviated nasal septum, it
should be pointed out that the schedular criteria by which
respiratory system disabilities are rated changed during the
pendency of the veteran's appeal to the Board. See 61 Fed.Reg.
46720 (1996) (effective Oct. 7, 1996). Therefore, adjudication of
a claim for an increase for residuals of a fractured nose with a
deviated septum must now include consideration of both the old and
the new criteria. Karnas v. Derwinski, 1 Vet. App. 308, (1991).
This rule of adjudication requires that the criteria most favorable
to the veteran's claim be used. Id. As reflected in the February
2000 supplemental statement of the case, the RO has considered the
claims under both the former and revised criteria (and provided the
veteran notice of the revised criteria); hence, there is no due
process bar to the Board doing likewise, applying the more
favorable result, if any.

The veteran's residuals of a fractured nose with a deviated septum.
have been rated as 10 percent under Diagnostic Code 6502.
Initially, the Board notes that both the former and revised
versions of that diagnosed schedular criteria under that diagnostic
code provide for a maximum disability award of 10 percent for
residuals of a nose fracture with deviated left nasal septum. See
38 C.F.R. 4.97, Diagnostic Code 6502 (1996 and 1999). Accordingly,
because the veteran has already been assigned the highest award
possible under both the former and revised version of Diagnostic
Code 6502, he can only be awarded a higher evaluation pursuant to
another diagnostic code, or on an extra-schedular basis.

Here, however, the veteran's deviated left nasal septum, reported
to result in trouble breathing, is the only medically identifiable
residual of his fractured nose. While recent examination of the
veteran elicited a complaint of experiencing a clear watery
discharge that also interferes with breathing, there is no medical
evidence that any respiratory disorder, such as sinusitis or
rhinitis, is associated with the veteran's service-connected
disability. Likewise, there is no evidence that the trauma
resulting in the veteran's nose fracture resulted in loss of part
of the noise or

- 7 -

associated scars, or scars that are facially disfiguring. Hence,
there is no basis for assigning a higher evaluation under any other
potentially applicable: diagnostic code. See 38 C.F.R. 4.97,
Diagnostic Code 6501 (1996); 38 C.F.R. 4.97, Diagnostic Code 6504,
6510-6514 (1996 and 1999); 38 C.F.R. 4.118, Diagnostic Code 7800
(1996 and 1999).

C. Extra-schedular Consideration

The above determinations are based upon consideration of applicable
provisions of the rating schedule. Additionally, however, there is
no showing that either of the veteran's disabilities reflects so
exceptional or so unusual a disability picture as to warrant the
assignment of any higher evaluation on an extra-schedular basis. In
this regard, the Board notes that neither disability is objectively
shown to markedly interfere with employment (i.e., beyond that
contemplated in the assigned ratings). Moreover, neither condition
is shown to warrant frequent periods of hospitalization or to
otherwise render impractical the application of the regular
schedular standards. In the absence of evidence of such factors as
those outlined above, the Board is not required to remand either
claim to the RO for the procedural actions outlined in 38
C.F.R.3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337,
338-9(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995).

Should the veteran evince a willingness to cooperate with a VA
medical examiner to facilitate obtaining a clear medical assessment
of the severity of either or both of the disabilities currently
under consideration, his claims may be reconsidered. However, at
the present time, and on the basis of the current record, the Board
finds that the veteran's claims for increased ratings must be
denied. In reaching this conclusion, the Board has considered the
applicability of the benefit of the doubt doctrine. However, as the
preponderance of the evidence is against each of the veteran's
claims, that doctrine is not applicable in the instant appeal. See
38 U.S.C.A. 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App.
49, 55-57 (1991).

- 8 -

ORDER

An evaluation in excess of 10 percent for headaches with post
trauma head syndrome is denied.

An evaluation in excess of 10 percent for residuals of a fractured
nose with a deviated nasal septum is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals





